Citation Nr: 0909074	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-29 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right leg.  

2.  Entitlement to service connection for arthritis of the 
left leg.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from July 1968 to July 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision in 
which the RO denied service connection for arthritis of the 
knees.  The Veteran filed a notice of disagreement (NOD) in 
March 2007, and the RO issued a statement of the case (SOC) 
in August 2007.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2007.

The Board notes that, during much of the pendency of this 
appeal, the appellant has been represented by The American 
Legion, as reflected in an October 2000 Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  However, in May 2008, the RO received from 
the appellant an Appointment of Individual as Claimant's 
Representative (VA Form 21-22a) appointing the attorney 
listed above.  The Board recognizes the change in 
representation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
additional evidentiary development is necessary before the 
merits of the appeal can be considered.  

First, the Board finds that a VA examination and medical 
opinion is necessary for the Board to reach a decision on the 
claim.  

The veteran asserts that he injured his knees during service.  
A service treatment record dated in May 1972 indicates the 
Veteran's complaint of pain located beneath the hamstring 
tendon on the left leg.  The diagnosis was bursitis.  On the 
report of medical history at separation, the Veteran noted a 
history of a "trick" or locked knee.  These words are pre-
printed on the form; the Veteran checked the box indicating 
yes to this item.  He checked no to this item on the report 
of medical history at enlistment.  The Veteran is competent 
to report the history of an in-service injury.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

Post-service records show no treatment for the knees for at 
least 10 years after service.  The Veteran was afforded VA 
examinations for other claims, but did not report any problem 
with his knees.  The first record of treatment comes in 1983, 
with subsequent injury in 1984 while moving furniture.  An X-
ray report from October 1993 describes an "old healed 
fracture of the neck of the left fibula" as well as mild 
degenerative changes to both knees.   

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  

Under the circumstances of this appeal, the Board finds that 
a medical opinion -based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claims for service connection for arthritis of the knees.  
See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the Veteran to undergo a VA 
examination, by an appropriate physician, at a VA medical 
facility, to evaluate his claimed arthritis of the knees.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection (as the original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

In addition to the foregoing, review of the evidence suggests 
that there may be a temporary folder at the RO that has not 
been associated with the claims file.  Specifically, although 
the SOC makes reference to the Veteran's claim for service 
connection in November 2004, a copy of the claim is not of 
record.  

There is also no letter of record that would satisfy the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), and no reference to such a letter in the SOC.  
Therefore, the RO should send the Veteran a letter that meets 
the requirements of the VCAA and give the Veteran an 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  The RO's notice letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the 
claims file any temporary folders being 
maintained for this case.  

2.  The RO should obtain from the 
Pittsburgh, Pennsylvania VA Medical 
Center(VAMC) all records of evaluation 
and/or treatment of the Veteran's knees, 
since December 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the Veteran and 
his attorney a letter compliant with the 
VCAA, requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination of his knees, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current knee disability/ies.  Then, with 
respect to each diagnosed knee disability, 
the physician should offer an opinion as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred in or 
aggravated by service, to include the 
Veteran's reported in-service episode of 
left hamstring bursitis.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the Veteran to 
undergo VA examination to evaluate his 
claimed arthritis of the knees), the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


